           Case 17-05005-gs      Doc 41    Entered 04/03/19 12:13:33         Page 1 of 3



 1 LOUIS M. BUBALA III, ESQ.                                                     Electronically Filed
   Nevada State Bar No. 8974                                                      April 3, 2019
 2 KAEMPFER CROWELL
   50 W. Liberty Street, Suite 700
 3 Reno, Nevada 89501
   Telephone: 775.852.3900
 4 Facsimile: 775.327.2011
   Email: lbubala@kcnvlaw.com
 5
   Phillip K. Wang (SBN 186712)
 6 RIMON, P.C.
   One Embarcadero Center, Suite 400
 7 San Francisco, California 94111
   Telephone: (415) 968-2002
 8 Facsimile: (415) 968-2002
   Email: phillip.wang@rimonlaw.com
 9
   Attorneys for Defendant
10 SHERIFF OF COUNTY OF SANTA CLARA

11

12

13                               UNITED STATES BANKRUPTCY COURT

14                                        DISTRICT OF NEVADA

15
     In Re:
16
     ANTHONY THOMAS and WENDI                          Case No. BK-N-14-50333-gs (LEAD)
17   THOMAS,
                                                       Case No. BK-N-14-50331-gs
18   AT EMERALD, LLC,                                  (Jointly Administered)
19                  Debtors.                           Chapter 7
20
     JERI COPPA-KNUDSON, TRUSTEE,                       Adv. Proc. No. 17-05005-gs
21
                    Plaintiff,                          AMENDED NOTICE OF HEARING ON
22                                                      MOTION TO SET ASIDE DEFAULT
     vs.                                                JUDGMENT, OR IN THE ALTERNATIVE
23                                                      FOR CLARIFICATION
     KENNETH CONETTO, ESTATE OF ERIC
24   KITCHEN, KIMBERLY KLOTZ, WAYNE
     CATLETT and SHERIFF OF SANTA                       Orig Hearing Date:     April 17, 2019
25   CLARA COUNTY,                                      Orig Hearing Time:     2:00 p.m.
26                  Defendants.                         New Hearing Date: May 13, 2019
                                                        New Hearing Time: 2:00 p.m.
27                                                      Judge: Hon. Gary Spraker
28
                                                                              0 ADV. PROC. NO. 17-05005-btb
               NOTICE OF HEARING ON MOTION TO SET ASIDE DEFAULT OR FOR CLARIFICATION
         Case 17-05005-gs        Doc 41     Entered 04/03/19 12:13:33          Page 2 of 3



 1          NOTICE IS HEREBY GIVEN that a MOTION TO SET ASIDE DEFAULT

 2 JUDGMENT, OR IN THE ALTERNATIVE FOR CLARIFICATION was filed on March 18,

 3 2019 (Dkt. #30), by defendant Sheriff of County of Santa Clara. The Motion requests that the

 4 Court set aside the default judgment entered against Defendants Estate of Eric Kitchen, Kimberly

 5 Klotz, and Wayne Catlett, or in the alternative, require the Trustee to obtain and file with this Court

 6 Defendant Kenneth Conetto’s signed stipulation stating that he has no legal interest or entitlement

 7 to the Santa Clara Emerald currently in the possession of the Sheriff of County of Santa Clara.

 8          NOTICE IS FURTHER GIVEN that if you want the court to consider your views on the

 9 Motion, then you must file an opposition with the court, and serve a copy on the person making the

10 Motion no later than 14 days preceding the hearing date of the motion, unless an exception applies

11 (see Local Rule 9014(d)(3)). The opposition must state your position, set forth all relevant facts

12 and legal authority, and be supported by affidavits or declarations that conform to Local Rule

13 9014(c).

14
       If you object to the relief requested, you must file a WRITTEN response to this pleading with
15     the Court. You must also serve your written response on the person who sent you this notice.

16     If you do not file a written response with the court, or if you do not serve your written response
       on the person who sent you this notice, then:
17
              The court may refuse to allow you to speak at the scheduled hearing; and
18
              The court may rule against you without formally calling the matter at the hearing.
19
       The Court may rule against you without formally calling the matter at the hearing.
20

21          NOTICE IS FURTHER GIVEN that the hearing on the said Motion, originally scheduled
22 for April 17, 2019, at 2:00 p.m. before the Honorable Bruce T. Beesley, has been rescheduled to a

23 hearing date for the Honorable Gary Spraker and will be held in the Clifton Young Federal

24 Building, 300 Booth Street, Fifth Floor, Bankruptcy Courtroom No. 2, Reno, Nevada 89509 on

25 May 13, 2019 at the hour of 2:00 p.m.

26          DATED this 3rd day of April, 2019.        KAEMPFER CROWELL
27                                                    By: /s/ Louis M. Bubala III
                                                        LOUIS M. BUBALA III, ESQ.
28                                                      Attorneys for Sheriff of County of Santa Clara
                                              2                             ADV. PROC. NO. 17-05005-btb
           AMENDED NOTICE OF HEARING ON MOTION TO SET ASIDE DEFAULT OR FOR CLARIFICATION
          Case 17-05005-gs       Doc 41     Entered 04/03/19 12:13:33         Page 3 of 3



                                       CERTIFICATE OF SERVICE
 1
          Pursuant to FRBP 7005 and FRCP 5(b), I certify that I am an employee of Kaempfer
 2 Crowell, that I am over the age of 18 and not a party to the above-referenced case, and that on April
   3, 2019 I filed and served the foregoing AMENDED NOTICE OF HEARING ON MOTION
 3 BY TO SET ASIDE DEFAULT JUDGMENT, OR IN THE ALTERNATIVE, FOR
   CLARIFICATION as indicated:
 4

 5    X     BY NOTICE OF ELECTRONIC FILING: through Electronic Case Filing System of the
            United States Bankruptcy Court, District of Nevada, to the individuals and/or entities at
 6          their email addresses as set forth below:
                 Jeffrey L. Hartman: notices@bankruptcyreno.com; abg@bankrutcyreno.com
 7               Jeri Coppa-Knudson: renobktrustee@gmail.com,
                    jcoppaknudson@ecf.epiqsystems.com
 8
                 Phillip K. Wang on behalf of Defendant Sheriff of Santa Clara County:
 9                  phillip.wang@rimonlaw.com, tad.prizant@rimonlaw.com

10   X      BY MAIL: by placing the document listed above in a sealed envelope with Postage thereon
            fully prepaid in the United States Mail at Reno, Nevada, and addressed as set forth below. I
11          am readily familiar with my office's practice of collection and processing correspondence
12          for mailing. Under that practice it would be deposited with the U.S. Postal Service on April
            3, 2019, with postage thereon fully prepaid in the ordinary course of business.
13
                                               Wayne Catlett
14                                             PO Box 5692
                                       Santa Barbara, CA 93150-0647
15
                                               Kenneth Conetto
16                                        3637 Snell Avenue, Sp. 51
                                          San Jose, CA 95136-1316
17

18          I declare under penalty of perjury that the foregoing is true and correct.

19          DATED: April 3, 2019

20                                                        /s/ Merrilyn Marsh
                                                          An Employee of KAEMPFER CROWELL
21

22

23

24

25

26

27

28
                                               2                             ADV. PROC. NO. 17-05005-btb
            AMENDED NOTICE OF HEARING ON MOTION TO SET ASIDE DEFAULT OR FOR CLARIFICATION
